DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/003024 (WO’024) (US 2018/0304317 publication of 371 filing used for translation and citation).

Regarding claim 1, WO’024 teaches a dry cleaning technology for a cleaning a surface of an object to be cleaned by adiabatically expanding liquid carbon dioxide to a dispensing head) according to a fourth exemplary embodiment of the present invention includes a carrier gas (propellant) inlet pipe 410, a plurality of liquid carbon dioxide transfer pipes 420, a liquid carbon dioxide nozzle 430, a growth nozzle 450. It is possible to easily modify the micro liquid carbon dioxide nozzles 430 into a wide nozzle for cleaning a large area by arranging the micro liquid carbon dioxide nozzles 430 in parallel to each other, and it is possible to reduce consumption of liquid carbon dioxide even when applied to the wide nozzle suitable for the large area cleaning. The growth nozzle 450 (multiple output nozzle) is installed at the end portion of the liquid carbon dioxide transfer pipe 420, and is configured so that an end 450b of the growth nozzle 450 further protrudes to the outside relative to an end 411b of the carrier gas nozzle 411. The growth nozzle 250 may adjust force of the nozzle by growing the dry ice particles (para. 87-88 and 94-95, see fig. 8). Fig. 6 shows a pipe connected to the cleaning device 400 which delivers the CO2 liquid, therefore the system of WO’024 requires a first supply of carbon dioxide; a supply line for drawing said carbon dioxide from said first supply. Further fig. 6 shows that the carrier gas inlet is connected to a supply of carrier gas, therefore the system of WO’024 further requires a second supply of propellant gas. As a result, WO’024 teaches a cleaning system, comprising: a first supply of carbon dioxide; a supply line for drawing said carbon dioxide from said first supply; a second supply of propellant gas; a dispending head that receives said carbon dioxide through said supply line and receives said propellant gas from said second supply. Additionally shown in fig. 6 each of the plurality of transfer pipes 420 are connected to a nozzle 430 and growth nozzle 450 which define pathways and receive CO2 from a manifold which delivers the CO2 from the source to the plurality of pipes. Therefore WO’024 further teaches wherein said dispensing head contains a manifold chamber, multiple output nozzles, and multiple pathways that connect said manifold chamber to said output nozzles, wherein said manifold chamber receives said carbon dioxide through said supply line and directs said carbon dioxide to said output nozzles through said pathways.

Regarding claim 2, WO’024 teaches the cleaning system of claim 1. WO’024 further teaches growth nozzle 450 includes restriction nozzle 430 to generate sublimable dry ice particles (para. 68 and 93-94). Therefore, WO’024 further teaches wherein each of said pathways has a length between a first end and a second end, and each of said pathways contains a restriction that induces a formation of solid phase carbon dioxide crystals as said carbon dioxide flows through said pathways.

Regarding claim 3, WO’024 teaches the cleaning system of claim 1. WO’024 further teaches the carrier gas nozzle 111 is formed integrally at the end of the carrier gas inlet pipe 110, is configured so that the carrier gas is discharged in high speed through the carrier gas nozzle 111, and serves to accelerate dry ice particles using high-speed carrier gas (para. 40). Therefore, WO’024 teaches wherein said propellant gas accelerates said solid phase carbon dioxide crystals away from said dispensing head as said solid phase carbon dioxide crystals exit said nozzles.

Regarding claim 4, WO’024 teaches the cleaning system of claim 1. WO’024 further teaches the carrier gas inlet pipe 110 is configured so that carrier gas, for example, nitrogen (N2) gas, clean dry air (CDA), or inert gas is introduced into the inside thereof (para. 38-40). Therefore, WO’024 teaches wherein said propellant gas is selected from a group consisting of compressed air, nitrogen, and noble gases.

Regarding claim 7, WO’024 teaches the cleaning system of claim 1. WO’024 further teaches in fig. 6 that a single supply line provides the CO2 to the manifold, therefore, WO’024 further teaches wherein said supply line is a single supply line that connects said first supply to said manifold chamber in said dispensing head.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over WO’024 as applied to claim 2 above, and further in view of Krone-Schmidt US 6,173,916 (US’916).

Regarding claims 5 and 6, WO’024 teaches the cleaning system of claim 1.

WO’024 does not teach wherein each said restriction extends a first distance within each of said pathways, and said first distance is between one third and one half of said length of said pathways, with regard to claim 5 and wherein said length of each of said pathways is between five inches and twenty inches, with regard to claim 6.

US’916 teaches a CO2 jet spray nozzle comprising multiple nozzle orifices for use in producing CO2 jet spray. The nozzle comprises a body, an elongated nozzle tube extending from the body having an axial hole therein, and an orifice disk disposed at the base of the nozzle tube in the axial hole. The orifice disk contains a plurality of orifices disposed therein that form a critical orifice and that is an integral part of the nozzle (abstract). US’916 further teaches The production of a CO2 jet spray requires an orifice to generate snow, and a nozzle to shape, control, and direct snow to a surface. In order to meet the above and other objectives, the present invention provides for nozzles for use in producing CO2 jet spray, these nozzles having multiple orifices. In the present invention, a pattern of orifices forms a critical orifice, which is an integral part of the nozzle. By fabricating different nozzles in which orifice size, orifice geometry (round, oval, or elongated slit), total orifice area, nozzle diameter and nozzle length is varied within a well-defined matrix, any desired intensity of CO2 jet spray may be obtained. By varying the arrangement of the orifices, nozzle geometry, and nozzle length, different spray patterns may be provided (col. 1 line 40-col 2 line 15). Therefore, US’916 teaches that geometry of the pathways that the CO2 flows through including the lengths of each part of the nozzle controls the intensity of the CO2 jet spray and spray pattern.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of WO’024 to include wherein each said restriction extends a first distance within each of said pathways, and said first distance is between one third and one half of said length of said pathways, with regard to claim 5 and wherein said length of each of said pathways is between five inches and twenty inches, with regard to claim 6 because US’916 teaches that geometry of the pathways that the CO2 flows through including the lengths of each part of the nozzle controls the intensity of the CO2 jet spray and spray pattern and it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP 2144.05.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over WO’024 as applied to claim 1 above, and further in view of Jackson US 2006/0124156 (US’156).

Regarding claims 8 and 9, WO’024 teaches the cleaning system of claim 1.

WO’024 does not teach an articulating arm for supporting said dispensing head and moving said dispensing head through a programed path of movement, with regard to claim 8 and a control unit for controlling flow of said carbon dioxide between said first supply and said dispensing head, with regard to claim 9.

US’156 teaches a precision carbon dioxide snow cleaning apparatus and process that can be integrated directly into various manufacturing tools and processes (abstract, para 2). US’156 further teaches a robotic arm can be used to operate a CO2 cleaning nozzle to perform a cleaning process (para. 69-70) and that utilizing robotic cleaning arms and control units for operating control vales allows for flexibility in manufacturing while reducing the need for human assistance and increases efficiency (para. 6-7, 13-17, 48-51 69-71).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of claim 1 to include an articulating arm for supporting said dispensing head and moving said dispensing head through a programed path of movement, with regard to claim 8 and a control unit for controlling flow of said carbon dioxide between said first supply and said dispensing head, with regard to claim 9 because US’156 teaches utilizing robotic cleaning arms and control units for operating control vales allows for flexibility in manufacturing while reducing the need for human assistance and increases efficiency.
	

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-11 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/003024 (WO’024) (US 2018/0304317 publication of 371 filing used for translation and citation).

Regarding claim 10, WO’024 teaches a dry cleaning technology for a cleaning a surface of an object to be cleaned by adiabatically expanding liquid carbon dioxide to generate sublimable dry ice particles and carrying the dry ice particles on high-speed carrier gas to be sprayed onto the surface of the object to be cleaned (abstract). WO’024 further teaches as shown in FIG. 6, a micro dry ice snow spray type cleaning device 400 (a dispensing head) according to a fourth exemplary embodiment of the present invention includes a carrier gas (propellant) inlet pipe 410, a plurality of liquid carbon dioxide transfer pipes 420, a liquid carbon dioxide nozzle 430, a growth nozzle 450. It is possible to easily modify the micro liquid carbon dioxide nozzles 430 into a wide nozzle for cleaning a large area by arranging the micro liquid carbon dioxide nozzles 430 in parallel to each other, and it is possible to reduce consumption of liquid carbon dioxide even when applied to the wide nozzle suitable for the large area cleaning. The growth nozzle 450 (a plurality of output nozzles) is installed at the end portion of the liquid carbon dioxide transfer pipe 420, and is configured so that an end 450b of the growth nozzle 450 further protrudes to the outside relative to an end 411b of the carrier gas nozzle 411. The growth nozzle 250 may adjust force of the nozzle by growing the dry ice particles (para. 87-88 and 94-95, see fig. 8). Fig. 6 shows a pipe connected to the cleaning device 400 which delivers the CO2 liquid, and that the carrier gas inlet is connected to a supply of carrier gas. Additionally shown in fig. 6 each of the pathways and receive CO2 from a manifold which delivers the CO2 from the source to the plurality of pipes. Therefore WO’024 further teaches a dispensing head device for a system that cleans with carbon dioxide and a propellant, said device comprising: a first manifold chamber that receives carbon dioxide therein, a plurality of output nozzles; a plurality of pathways that extend from said first manifold chamber to said output nozzles. WO’024 further teaches growth nozzle 450 includes restriction nozzle 430 to generate sublimable dry ice particles (para. 68 and 93-94). the carrier gas nozzle 111 is formed integrally at the end of the carrier gas inlet pipe 110, is configured so that the carrier gas is discharged in high speed through the carrier gas nozzle 411, and serves to accelerate dry ice particles using high-speed carrier gas (para. 40). Therefore, WO’024 further teaches wherein each of said pathways contains an internal configuration that induces a formation of solid phase carbon dioxide crystals as said carbon dioxide flows through said pathways; and wherein said propellant accelerates said solid phase carbon dioxide crystals away from said dispensing head device.

Regarding claim 11, WO’024 teaches the cleaning system of claim 10. WO’024 further teaches growth nozzle 450 includes restriction nozzle 430 to generate sublimable dry ice particles (para. 68 and 93-94). Therefore, WO’024 further teaches wherein each of said pathways has a length between a first end and a second end, wherein said internal configuration includes a flow restrictor that restricts flow of said carbon dioxide through a portion of each of said pathways.

Regarding claim 14-16, WO’024 teaches the cleaning system of claim 10. WO’024 further teaches the carrier gas is distributed to a plurality of exit nozzles 411 (exit openings) through carrier gas inlet 410 (second manifold chamber) and each nozzle 411 corresponds and surrounds a CO2 growth nozzle 450 (see fig. 6 para. 87-94). Therefore, WO’024 further teaches a second manifold chamber that receives said propellant, with regard to claim 14, exit openings in said second manifold chamber that are equal in number to said plurality of output nozzles, with regard to claim 15, wherein said exit openings and said plurality of output nozzles are concentric, with regard to claim 16.

Regarding claim 17, WO’024 teaches the cleaning system of claim 10. WO’024 further teaches the carrier gas inlet pipe 110 is configured so that carrier gas, for example, nitrogen (N2) gas, clean dry air (CDA), or inert gas is introduced into the inside thereof (para. 38-40). Therefore, WO’024 teaches wherein said propellant gas is selected from a group consisting of compressed air, nitrogen, and noble gases.

Regarding claim 18, WO’024 teaches the cleaning system of claim 10. WO’024 further teaches the pathways are pipes, as discussed above (para. 87-94), which reads on said plurality of pathways are tubes that extend from said first manifold chamber to said output nozzles.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over WO’024 as applied to claim 11 above, and further in view of Krone-Schmidt US 6,173,916 (US’916).

Regarding claims 12 and 13, WO’024 teaches the cleaning system of claim 11.

WO’024 does not teach wherein said portion of each of said pathways containing said flow restrictor extends a first distance within each of said pathways, and said first distance is between one third and one half of said length of said pathways, with regard to claim 12 and wherein said length of each of said pathways is between five inches and twenty inches, with regard to claim 13.

US’916 teaches a CO2 jet spray nozzle comprising multiple nozzle orifices for use in producing CO2 jet spray. The nozzle comprises a body, an elongated nozzle tube extending from the body having an axial hole therein, and an orifice disk disposed at the base of the nozzle tube in the axial hole. The orifice disk contains a plurality of orifices disposed therein that form a critical orifice and that is an integral part of the nozzle (abstract). US’916 further teaches The production of a CO2 jet spray requires an orifice to generate snow, and a nozzle to shape, control, and direct snow to a surface. In order to meet the above and other objectives, the present invention provides for nozzles for use in producing CO2 jet spray, these nozzles having multiple orifices. In the present invention, a pattern of orifices forms a critical orifice, which is an integral part of the nozzle. By fabricating different nozzles in which orifice size, orifice geometry (round, oval, or elongated slit), total orifice area, nozzle diameter and nozzle length is varied 2 jet spray may be obtained. By varying the arrangement of the orifices, nozzle geometry, and nozzle length, different spray patterns may be provided (col. 1 line 40-col 2 line 15). Therefore, US’916 teaches that geometry of the pathways that the CO2 flows through including the lengths of each part of the nozzle controls the intensity of the CO2 jet spray and spray pattern.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of WO’024 to include wherein said portion of each of said pathways containing said flow restrictor extends a first distance within each of said pathways, and said first distance is between one third and one half of said length of said pathways, with regard to claim 12 and wherein said length of each of said pathways is between five inches and twenty inches, with regard to claim 13 because US’916 teaches that geometry of the pathways that the CO2 flows through including the lengths of each part of the nozzle controls the intensity of the CO2 jet spray and spray pattern and it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP 2144.05.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN F BERGNER/Examiner, Art Unit 1713